Exhibit 10.1

LOGO [g18692logo.jpg]

 

The E-Business and Internet Technology Network    November 24, 1 998

 

To:

  Chris Cardell

From:

  Alan Meckler

Subject:

  Offer of Employment

The following is our offer of employment with internet.com LLC (“the Company”):

1. Title: President and Chief Operating Officer

2. Annual base salary: $175,000

3. Annual salary increases: A minimum 4% increase

4. Annual stock option grants: 5,000 share range

5. In the event of your termination, you will be entitled to 12 months of
severance to be paid in monthly installments. This severance will be conditional
on your not divulging any information, including disparaging comments about the
Company, its personnel, financial or other proprietary information.

6. Vacation: Four weeks paid vacation

7. Other benefits:

 

  •  

401k participation

 

  •  

major medical insurance coverage

 

  •  

major dental insurance coverage

 

  •  

disability insurance etc, commensurate with other Company personnel

8. Immediate supervisor: Chairman and Chief Executive Officer

All terms of this agreement are effective upon the date of your signing

Very truly yours,

 

/s/ Alan M. Meckler

Alan M. Meckler

Chairman and Chief Executive Officer

internet.com LLC

Agreed to by:

/s/ Christopher S. Cardell

Christopher S. Cardell November 24, 1998